


Exhibit 10.9.4


AMENDMENT NO. 3
 
TO
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
This AMENDMENT NO. 3 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(“Amendment No. 3”) is dated as of July 11, 2007 by and among RAYMOND JAMES
FINANCIAL, INC., a Florida corporation (the “Borrower”), the Lenders named on
the signature page hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
individually and as administrative agent (the “Agent”) for the Lenders.
 
 
W I T N E S S E T H:

 
WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Amended and Restated Revolving Credit Agreement dated as of October 13, 2005, as
amended by (i) Amendment No. 1 and Waiver to Amended and Restated Revolving
Credit Agreement dated as of October 11, 2006 and (ii) Amendment No. 2 and
Waiver to Amended and Restated Revolving Credit Agreement dated as of April 16,
2007 (the “CreditAgreement”); and
 
WHEREAS, the parties desire to undertake a further amendment to the Credit
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby agree as follows:
 
I.  
Defined Terms



Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Credit Agreement.
 
II.  
Amendment to the Credit Agreement



Subsection (c) of Section 6.14 of the Credit Agreement entitled “Investments and
Acquisitions” is hereby amended in its entirety to read as follows:


“(c)(i) Publicly traded securities, (ii) direct or indirect proprietary private
Investments (including venture capital, merchant banking and leveraged aircraft
lease Investments) not exceeding $100,000,000 in aggregate amount at any time
invested or outstanding, and (iii) bridge loans of a tenor of six months or less
not exceeding $200,000,000 in aggregate principal amount at any time outstanding
relating to investment banking financing activities;”


III.  
Borrower Representations



In order to induce the Lenders and the Agent to execute and deliver this
Amendment No. 3, the Borrower represents and warrants to the Lenders that, both
before and after giving effect to this Amendment No. 3, (i) there exists no
Default or Unmatured Default on the date hereof; (ii) each of the
representations and warranties contained in Article V of the Credit Agreement is
true and correct on the date hereof; (iii) the execution and delivery by the
Borrower of this Amendment No. 3 have been duly authorized by all requisite
corporate proceedings; (iv) this Amendment No. 3 and the other Loan Documents to
which the Borrower is a party constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms; (v) no authorization or approval of, and no notice to or filing with, any
Governmental Authority or other Person is required for the due execution,
delivery or performance of this Amendment No. 3 by the Borrower; and (vi) no
material adverse change in the business, Property, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries taken
as a whole has occurred since September 30, 2006.
 
IV.  
Effectiveness



This Amendment No. 3 shall become effective as of the date first above written
upon fulfillment of the following conditions (and when notice thereof shall have
been given by the Agent to the Borrower and the Lenders):
 
(i)  the Agent shall have received counterparts of this Amendment No. 3 duly
executed by the Borrower and the Lenders; and


(ii)  all accrued fees and expenses of the Agent (including the accrued fees and
expenses of counsel to the Agent invoiced on or prior to the date hereof) shall
have been paid by the Borrower.


V.  
Ratification



Except as specifically provided herein, (a) the Credit Agreement shall otherwise
remain unaltered and in full force and effect, and the respective terms,
conditions and covenants thereof are hereby ratified and confirmed in all
respects as originally executed, and (b) this Amendment No. 3 shall not operate
as a waiver of any right, power or remedy of any Lender or the Agent under any
of the Loan Documents.  Upon the effectiveness of this Amendment No. 3, each
reference in the Credit Agreement to “this Agreement”, “hereof”, “herein”,
“hereunder” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
VI.  
Governing Law



THIS AMENDMENT NO. 3 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
VII.  
Execution in Counterparts



This Amendment No. 3 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.
 
[signature pages follow]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders and the Agents have executed this
Amendment No. 3 as of the date first above written.
 
 
RAYMOND JAMES FINANCIAL, INC.
 
By: /s/ Jeffrey P. Julien
 
Title: Senior Vice President and CFO
 
Address for Notices:
 
880 Carillon Parkway

 
St. Petersburg, Florida 33716

 
Attention:
Jeffrey P. Julien

 
Telephone:
(727) 567-5021

 
Facsimile:
(727) 573-8915

 


 
Commitment:                                                                           JPMORGAN
CHASE BANK, N.A.,
$40,000,000                                                                           Individually
and as Administrative Agent
 
By: /s/ Thomas I. Poz
 
Title: Vice President
 
Address for General Notices:
 
Financial Institutions-Broker-Dealer Group

 
270 Park Avenue

 
22nd Floor

 
New York, NY  10172

 
Attention:
Thomas I. Poz

 
Telephone:
(212) 270-1236

 
Facsimile:
(212) 270-1511



 
Address for Funding Matters:

 
Loan and Agency Services

 
1111 Fannin, 10th Floor

 
Houston, TX  77002

 
Attention:
Wesley Gibson

 
Telephone:
(713) 750-2424

 
Facsimile:
(713) 750-2228


--------------------------------------------------------------------------------





Commitment:                                                                           CITIBANK,
N.A.,
$40,000,000                                                                           Individually
and as Syndication Agent




By: /s/ Michael Mauerstein
 
Title: Managing Director
 
Address for Notices:
 
388 Greenwich Street

 
8th Floor

 
New York, New York 10013

 
Attention:
Michael Mauerstein

 
Telephone:
(212) 816-3431

 
Facsimile:
(212) 816-5325









Commitment:                                                                           THE
BANK OF NEW YORK,
$40,000,000                                                                           Individually
and as Co-Documentation Agent


 
By: /s/ John Templeton
 
Title: Vice President
 
Address for Notices:
 
One Wall Street

 
41st Floor

 
New York, New York  10286

 
Attention:
John Templeton

 
Telephone:
(212) 635-6823

 
Facsimile:
(212) 809-9566


--------------------------------------------------------------------------------





Commitment:                                                                           WELLS
FARGO BANK, NATIONAL
$40,000,000                                                                             ASSOCIATION,
Individually and as Co-Documentation Agent




By: /s/ Elizabeth S. Collier
 
Title: Vice President
 
Address for Notices:
 
Wells Fargo Center

 
Sixth and Marquette

 
Minneapolis, MN  55479

 
Attention: Financial Institutions Division

 
Telephone:
(612) 667-9293

 
Facsimile:
(612) 667-7251





Commitment:                                                                           CALYON
NEW YORK BRANCH,
$40,000,000                                                                           Individually
and as Co-Documentation Agent




By: /s/ Sebastian Rocco
 
Title: Managing Director
 


 
By: /s/ Walter J. Buckley
 
Title: Managing Director
 
Address for Notices:
 
1301 Avenue of the Americas

 
New York, NY  10019

 
Attention:
Seth Ruffer

 
Telephone:
(212) 261-7410

 
Facsimile:
(212) 261-3401






